Citation Nr: 0734465	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had verified active military service from 
September 1968 to April 1970 and from June 1995 to November 
1995.  He had subsequent service as a member of the Army 
Reserves and served in the Florida Army National Guard and 
Connecticut Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in New York, New York.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran and his representative submitted additional 
evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board finds that the veteran was not provided 
the specific notice required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Therefore, a remand is necessary 
in order to provide the veteran with the required notice.

The Board also finds that based on the veteran's testimony 
from his January 2007 hearing before the undersigned, all of 
his periods of active duty military service have not been 
verified.  The veteran indicated that he had a period of 
active duty in 1996 and also beginning in June or July 1998 
for a little over a year.  He also testified that he retired 
from the reserves in 2002; however, the exact dates for the 
veteran's periods of ACDUTRA and INACDUTRA in the Reserves 
and National Guard have not been verified.  

Service medical records (SMRs) associated with the claims 
file are from the veteran's first period of active duty from 
September 1968 to April 1970.  The veteran also submitted a 
few SMRs from his periods of INACDUTRA to show the injuries 
he sustained to his low back and cervical spine.  All of the 
veteran's SMRs, however, do not appear to be associated with 
the claims file, to include those from active duty from June 
1995 to November 1995 and those from his service as a member 
of the United States Army Reserves and National Guard. The 
Board also notes that the RO in St. Petersburg, Florida was 
informed in a November 2002 email from "VAVBASTLS/RMC/RCD" 
that all available service medical records were forwarded to 
them in October 2002; the claims folder does not appear to 
contain any SMRs associated with the claims file in October 
2002.  There is no evidence that the RO has made any attempts 
to obtain the veteran's complete SMRs or to verify all his 
periods of ACDUTRA and INACDUTRA.

Furthermore, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d).  The Court has held that the threshold for 
obtaining an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The veteran contends that he currently has a low back 
disorder and a cervical spine condition due to injuries 
incurred during periods of INACDUTRA with a continuity of 
symptomatology thereafter to the present.  Occurrence of such 
injuries was noted in his SMRs.  One VA medical record -- a 
June 2006 VA lumbosacral xray -- reflects that the veteran's 
has symptoms of back pain with findings of degenerative spurs 
present at all levels.  The Board finds, however, that there 
is insufficient evidence to allow the claims for service 
connection.  Nevertheless, the SMRs and VA x-ray, with the 
veteran's reports of continuity of symptomatology, are 
sufficient to trigger VA's duty to provide an examination.  
See McLendon, supra; Duenas v. Principi, 18 Vet. App. 512 
(2004).  Accordingly, the Board finds that an examination is 
needed to determine whether the veteran has any current low 
back disorder and cervical spine disorder, and, if so, 
whether any of those disabilities are related to service. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The veteran testified that he has received medical treatment 
at the VA Port Jervis Clinic and Castle Point Clinic in New 
York since 2000, and received treatment before then at the VA 
in Miami and West Palm Beach, Florida facilities beginning in 
the 1980s.  See January 2007 transcript.  These treatment 
records are not in the file and, with VA having notice of 
their possible existence, an attempt to obtain them must be 
made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Provide the veteran and his 
representative with a notice letter 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that meets the 
requirements outlined by the Court in 
Dingess/Hartman, supra, concerning the 
issues of entitlement to service 
connection for a low back and a cervical 
spine disorder.

2.  Request authorization from the 
veteran for release of treatment records 
from any private physicians from whom he 
received treatment for his low back and 
cervical spine disorders and associate 
them with the claims file.  Also invite 
the veteran to submit any pertinent 
evidence in his possession.

3. Verify the dates of all periods of the 
veteran's active duty service and verify 
the exact dates of the veteran's ACDUTRA 
and INACDUTRA service since April 1970.   
Ensure that written verification is 
associated with the claims file.

4.  Obtain all outstanding service 
medical records, to include those from 
the veteran's additional periods of 
active military service and all of his 
service as a member of the United States 
Army Reserves and the Army National Guard 
in Connecticut and in Florida. 

5.  Attempt to locate all VA treatment 
and evaluation records from VA facilities 
identified by the veteran for his low 
back and cervical spine disorders from 
1976 to the present, to include, but not 
limited to, the Port Jervis Clinic and 
Castle Point Clinic in New York and 
facilities in Miami and West Palm Beach, 
Florida.  Follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

6.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his low back and cervical 
spine complaints.  The claims file must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All appropriate tests and 
studies should be accomplished. 

The examiner should render a diagnosis of 
each low back disorder or disease 
presently manifested. For each diagnosis, 
the examiner is asked to opine whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that 
it is etiologically related to a period 
of active service or a period of 
INACDUTRA, in particular, the injury 
sustained during March 1976 parachute 
training and a 2001 boat injury.   

The examiner should render a diagnosis of 
each cervical spine disorder or disease 
presently manifested.  For each 
diagnosis, the examiner is asked to opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to a 
period of active service or a period of 
INACDUTRA, in particular, the injury 
sustained during May 1991 parachute 
training.  

The examiner(s) should offer a complete 
rationale for all opinions given.

7.  After completing the requested 
actions, as well as any additional 
notification and/or development deemed 
warranted, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the veteran a 
supplemental statement of the case and 
afford him the appropriate time period to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



